Citation Nr: 1237281	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  10-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied the claim for entitlement to service connection for PTSD.  Jurisdiction over the claims file is currently held by the RO in Winston-Salem, North Carolina.  
In October 2011, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The Veteran's PTSD is the result of an in-service stressor for which there is credible supporting evidence. 


CONCLUSION OF LAW

PTSD was incurred due to active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for a psychiatric disability diagnosed as PTSD as it was incurred due to a traumatic event during active duty service.  The Veteran reported in a July 2008 statement that while stationed in Naples, Italy in October 1983, he assisted in the transportation of Marines who were wounded in a terrorist bombing attack in Beirut, Lebanon.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f).

The medical evidence of record establishes that the Veteran has been diagnosed with PTSD by VA and private health care providers.  The medical evidence also establishes a link between the Veteran's symptoms and his reported in-service stressor.  The Veteran's diagnosis of PTSD at the November 2011 VA examination was based on his report of trauma related to the transport of Marines who had been wounded in the October 1983 terrorist bombing of a US Marine barracks in Beirut.  Similarly, the Veteran was diagnosed with PTSD during a July 2008 private psychiatric examination based on the same stressor.  Therefore, the issue in this case is whether the evidence supports a finding that the Veteran's claimed in-service stressor occurred.

The evidence does not establish, and the Veteran has not alleged, that he participated in combat with the enemy.  If the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Veteran's reported non-combat stressor in this case is related to his participation in the transportation of wounded Marines in Naples, Italy.  In a July 2008 statement to VA, he reported that in October 1983 he served as the driver for an Army General in Naples.  After driving to the Naples airport one day in October 1983, he witnessed the arrival of many Marines who had been wounded in the recent Beirut barracks terrorist bombing.  The Veteran stated that he was tasked with helping to transport the wounded to the hospital for treatment.  

Service personnel records document that the Veteran served as a chauffeur in Naples, Italy from September 1983 to December 1985.  Medical records also document that the Veteran was treated in February 1984 for itching of the scalp and anxiety.  Although there is no other verification of the Veteran's reported stressor in the official service department records, the Veteran submitted a June 2008 buddy statement confirming his stressor.  The June 2008 statement, from a Staff Sergeant who served with the Veteran in Naples, also recounted the presence of wounded Marines in the city in October 1983 and described behavioral changes in the Veteran following their arrival.  The Staff Sergeant noted that the Veteran was significantly affected by the wounded Marines and became "bitter and disoriented."  The Board finds that the June 2008 buddy statement, coupled with the contents of the service records, constitutes corroborative evidence which substantiates the Veteran's reported stressor.  As all the elements necessary for service connection for PTSD are present, the claim is granted.  

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


